IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00223-CV

                              IN RE FALLS COUNTY


                                Original Proceeding


                                       ORDER


       Falls County’s Amended Petition for Writ of Mandamus was filed on July 21,

2015. Now that it appears the various procedural deficiencies have been adequately

resolved, the Court requests a response from the other parties to the proceeding. See

TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this Court no later

than 14 days from the date of this notice.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed July 30, 2015